Citation Nr: 9910701	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from April 1958 to August 
1977.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1996.  This appeal originates 
from a decision dated in August 1993 by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

Pursuant to the Board's August 1996 remand, the RO requested 
that the Chief, Medical Administration Services provide an 
opinion regarding a possible relationship between exposure to 
identified chemicals during service and the undifferentiated 
neoplasm of unknown primary site.  Unfortunately, there is no 
indication within the record as to the disposition of the 
requested opinion as it has not been associated with the 
claims folder.  

In Stegall v West, 11 Vet.App. 268 (1998), the Court vacated 
a decision by the Board which was based, in part, on a VA 
hospitalization report as opposed to a VA psychiatric 
examination which was requested pursuant to a prior remand 
order.  The Court concluded that the hospitalization report 
was inadequate for evaluation purposes and further noted that 
the remand required that the claims file be made available 
for review.  There was no evidence within the medical reports 
that the appellant's file was available during the period of 
hospitalization.  The Court continued:

The protracted circumstances of this case 
and others which have come all too 
frequently before this Court demonstrate 
the compelling need to hold, as we do, 
that a remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand, either personally or as "the 
head of the Department."  38 U.S.C. 
§ 303.  It matters not that the agencies 
of original jurisdiction as well as those 
agencies of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution 
and administration of all laws 
administered by the Department and for 
the control, direction, and management of 
the Department."  38 U.S.C. § 303.  
Moreover, the Secretary is by statute 
both the one to whom a veteran may appeal 
an initial denial as a matter of right 
(38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that 
where, as here, the remand orders of the 
Board or this Court are not complied 
with, the Board itself errs in failing to 
insure compliance.  

In view of the above, additional efforts must be undertaken 
to obtain and associate the requested medical opinion with 
the claims folder.  Accordingly, this case is REMANDED for 
the following action:

1. While this case is in remand status, 
the appellant and her representative 
may submit additional evidence and/or 
argument on the appealed issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that she should assist 
the RO, to the extent possible, in the 
development of her claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The RO should again request an opinion 
from the Chief, Medical Administration 
Services regarding the relationship, 
if any, between the veteran's exposure 
to chemicals during service, 
identified by the appellant and the 
veteran's terminal undifferentiated 
neoplasm of unknown primary site. 

3. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998); 
Stegall 11 Vet. App. 268 (1998).

4. Thereafter, the RO should readjudicate 
the appellant's claim with 
consideration of all the evidence of 
record, to include the additional 
evidence obtained as a result of this 
remand.

If the benefits remain denied, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


